 

Exhibit 10.17

 

Dated the 3rd day of July 2015

 

Channor Limited

First Part

 

Blanchardstown Corporate Park Management Limited

Second Part

 

Flamel Ireland Limited

Third Part

 

Flamel Technologies, S.A.

Fourth Part

 

 

 

 



 

Lease of Second Floor, Block 10, Unit 1, Blanchardstown Corporate Park 1,

Blanchardstown, Dublin 15

 



 



 

[tex10-17.jpg]



 

AMOSS Solicitors

26 Burlington Road

Ballsbridge

Dublin 4

 

 1 

 

 

COUNTY DUBLIN

 

FOLIO 113065F

 

(Part of)

 

THIS INDENTURE made the day of                                     2015

 

1.BETWEEN

 

1.1CHANNOR LIMITED having its registered office at Block 10, Unit 3,
Blanchardstown Corporate Park, Dublin 15 (hereinafter called "the Landlord"
which expression shall where the context so admits or requires include its
successors and assigns) of the First Part;

 

1.2BLANCHARDSTOWN CORPORATE PARK MANAGEMENT LIMITED having its registered office
at Block 10, Unit 3, Blanchardstown Corporate Park, Dublin 15 (hereinafter
called “the Management Company” which expression shall where the context so
admits or requires include its successors and assigns) of the Second Part;

 

1.3FLAMEL IRELAND LIMITED having its registered office at Arthur Cox Building,
Earlsfort Terrace, Dublin 2 (hereinafter called “the Tenant” which expression
shall where the context so admits or requires include its successors and
assigns) of the Third Part;

 

1.4FLAMEL TECHNOLOGIES, S.A. having its registered office at 33 avenue du Dr.
Georges Levy, 69200 Vénissieux, France (hereinafter called “the Guarantor” which
expression shall where the context so admits or requires include its successors
and assigns)

 

WITNESSETH

 

2.DEFINITIONS

 

In this Lease unless the context otherwise requires the following expressions
shall have the following meanings:-

 

2.1“the Base Rate” means the annual rate of interest for the time being
chargeable under Section 22 of the Courts Act 1981;

 

2.2“Block” means Block 10, Blanchardstown Corporate Park 1, Blanchardstown,
Dublin 15, together with the building erected thereon of which the Demised
Premises forms part;

 

2.3“Blocks” means all blocks currently constructed at the Park together with the
buildings erected thereon and such other blocks as may be constructed by the
Landlord in the Park;

 

 2 

 

 

2.4“Business Days” means a day(s) (other than a Saturday or a Sunday) on which
banks are normally open for trade in Dublin;

 

2.5“the Commencement Date” means ;

 

2.6“Common Areas” means all roads, bridges, pedestrian ways, water courses,
lakes, reservoirs, fountains, landscaped areas and recreational areas together
with all buildings and other structures erected thereon as well as all buildings
and other structures which are from time to time during the Term designated and
allocated by the Landlord and/or the Management Company for the common use and
benefit of occupiers and tenants of the Park and for the purpose of the passage
of such goods and vehicles as the Landlord and/or the Management Company may
designate for the time being and from time to time but does not include the
Demised Premises, all other Units (or any parts thereof) in the Park and all
Blocks (or any parts thereof) in the Park (including for the avoidance of doubt
the Retained Parts) PROVIDED ALWAYS that if the Park shall in any way be altered
by extension or addition or otherwise then the definition of “the Common Areas”
shall, as and where necessary, be modified accordingly;

 

2.7“Common Areas Service Charge” means the aggregate of the costs, expenses and
outgoings paid and incurred or borne or to be paid, incurred or borne as set
forth in Part II of the Third Schedule by the Landlord until the transfer of the
Common Areas to the Management Company and thereafter by the Management Company
in discharging the obligations, executing the works and providing the services,
amenities and facilities specified in Part I of the Third Schedule, or all or
any of them pursuant to the Landlord’s and/or Management Company's covenant in
that behalf contained at Clause 7 of this Lease;

 

2.8“Conduits” mean gutters, gullies, pipes, drains, sewers, watercourses,
channels, trunks, ducts, flues, wires, cables and other conducting media and
installations of whatsoever nature or kind passing through the Park, the Block
or the Demised Premises or part thereof from time to time;

 

2.9“Demised Premises" means the premises hereby demised and more particularly
described in the First Schedule;

 

2.10“Gross Internal Floor Area” means the gross internal floor area (as defined
from time to time in the Measuring Practice Guidance Notes issued jointly by the
Society of Chartered Surveyors and others) of the Demised Premises;

 

2.11“Group Company” has the same meaning as a related company pursuant to
section 140(5)(a)-(d) of the Companies Act, 1990.

 

2.12“Initial Rent” means eighty one thousand euros (€81,000.00) per annum
(exclusive of VAT, which is payable);

 

2.13“Instalment Days” means 1st January, 1st April, 1st July and 1st October in
each year of the Term;

 

 3 

 

 

2.14“Insured Risks" means, subject always to such exclusions, excesses and
limitations as are normally available and as may be imposed by the Landlord’s
insurers, all or any loss or damage or prospective loss or damage by fire,
flooding, water, storm, tempest, lightning, explosion, earthquake, weather
conditions, impact of aircraft and articles dropped therefrom, impact by road
vehicle, civil commotion, malicious damage, bursting or overflowing of water
tanks, apparatus and pipes, riot, affray, civil disturbance, war, revolution,
subsidence and such further risks, perils to or in connection with the Demised
Premises forms part and the fixtures and fittings thereof and any such fees,
expenses, charges and monies of and incidental to the rebuilding, re-instatement
or loss (whether total or otherwise) of the Demised Premises or any part thereof
as the Landlord may from time to time reasonably deem it desirable to insure
against;

 

2.15“Internal Decoration Years” mean the year ending on the third anniversary
hereof and the year ending on the sixth anniversary hereof ;

 

2.16“Landlord’s Fixtures and Fittings” means the fixtures and fittings set out
in the Fifth Schedule hereto;

 

2.17“Lettable Areas” means any area (excluding Common Areas or areas which may
be included within Units but which are not for the exclusive benefit of the
occupiers of said Unit) leased, disposed of or intended to be leased or disposed
of to occupiers or occupational tenants;

 

2.17“Local Authority” means Fingal County Council or such other body entrusted
with the duties of same;

 

2.18“Management Company Agreement” means the Agreement dated 20th November 1998
made between the Landlord and the Management Company;

 

2.19“Park” means the lands, hereditaments and premises known as Blanchardstown
Corporate Park 1, Blanchardstown, Dublin 15, the present boundaries of which are
shown edged blue on Plan A annexed hereto and which expression shall include all
additions and extensions to the said lands which are from time to time declared
by the Landlord at its discretion to form part of the Park for the purpose of
this Lease and which shall exclude those parts thereof which are from time to
time declared by the Landlord at its discretion not to form part of the Park for
the purposes of this Lease;

 

2.20“Permitted User” means use as offices;

 

 4 

 

 

2.21“Planning Acts" shall be deemed to include the Local Government (Planning
and Development) Acts 1963 to 1999, the Planning and Development Acts 2000 to
2014, the Local Government (Sanitary Services) Act 1878 to 1964, the Building
Control Acts 1990 - 2007, the Fire Services Act 1981, the Safety Health and
Welfare at Work Act 1989 and any Act or Acts for the time being in force
amending, extending or replacing the same and any Orders, Regulations or
Directions issued under or by virtue of the said Acts of the Oireachtas for the
time being in force amending or replacing same. Reference to any other Acts of
the Oireachtas shall where necessary or appropriate be deemed to include any Act
amending, extending or replacing the same and any Orders or regulations made
thereunder or under any such amending extending or replacing Acts;

 

2.22"Rent" means the Initial Rent and such revised rent as may from time to time
become payable under the provisions of the Fourth Schedule hereto;

 

2.23“Rent Commencement Date” means the Commencement Date;

 

2.24“Retained Parts” means the parts of the Block which do not comprise Lettable
Areas including without prejudice to the generality of the foregoing (1) any
parts of the main structure, roof, external walls and internal load bearing
walls, foundations, fire escape and structural parts of the roof along with the
lift, stairs, lobbies, hallways, corridors, ceilings, floors, beams, joists, all
party structures, boundary walls, railings, and fences and all exterior parts of
the Block and car parking areas, if any, within the curtilage of the Block, (2)
any parts of the Block reserved by the Landlord for the housing of plant,
machinery and equipment or otherwise in connection with or required for the
provision of services and (3) all conduits in, upon, under or within and
exclusively serving the Block except any that form part of a Lettable Area;

 

2.25“Retained Parts Service Charge” means the aggregate of the costs, expenses
and outgoings paid and incurred or borne to be paid, incurred or borne as set
forth in Part IV of the Third Schedule by the Landlord in discharging the
obligations, executing the works and providing the services, amenities and
facilities specified in Part III of the Third Schedule, or all or any of them
pursuant to the Landlord’s and/or the Management Company’s covenant in that
behalf contained at Clause 7 of this Lease;

 

2.26“Reserved Property” means the Park save the Demised Premises;

 

2.27“Service Charge” means together the Common Areas Service Charge and the
Retained Parts Service Charge, which sum is payable by the Tenant as set out
herein;

 

2.28“Services” means water, soil, air, electricity, telephone transmissions,
radio transmissions, television transmissions, oil, heating fuels and other
services servicing the Park;

 

2.29“Term” means ten (10) years from the Commencement Date.

 

2.30“Tenant’s Proportion of the Common Area Service Charge” means a due
proportion of the Common Areas Service Charge equal to the ratio which the Gross
Internal Floor Area of the Demised Premises bears from time to time to the
aggregate of the Gross Internal Floor Areas of all of the Lettable Areas within
the Park;

 

 5 

 

 

2.31“Tenant’s Proportion of the Retained Parts Service Charge” means a due
proportion of the Retained Parts Service Charge equal to the ratio which the
Gross Internal Floor Area of the Demised Premises bears from time to time to the
aggregate of the Gross Internal Floor Areas of all of the Lettable Areas within
the Block;

 

2.32“Tenant’s Proportion of the Utilities Service Charge” means one third of the
Utilities Service Charge;

 

2.33“Unit” or “Units” mean any part of the Park (including the Demised Premises)
which is let or intended to be let or disposed of to another tenant, which is
comprised of (either wholly or partly) Lettable Areas;

 

2.34“Utilities” means all channels, conduits, ducts, pipes, drains,
watercourses, ditches, gutters, wires, mains, cables, lighting installations and
such like for the Services;

 

2.35“Utilities Service Charge” means the aggregate of the sums due in respect of
gas and water provided to and used by all occupants of Block 10 and the
associated administrative and management fees.

 

2.36“VAT” means Value Added Tax.

 

2.37“VAT Act” means Value Added Tax Consolidation Act, 2010;

 

3.INTERPRETATION

 

3.1Where two or more persons are included in the expression “the Landlord”, “the
Guarantor” and/or “the Tenant”, such expressions include all or any of such
persons and the covenants which are expressed to be made by the Landlord, the
Guarantor and/or the Tenant shall be deemed to be made by or with such persons
jointly and severally.

 

3.2Words importing the masculine gender only include the feminine gender and
words importing the singular number only include the plural number and vice
versa.

 

3.3Any covenant by the Tenant not to do any act or thing shall include an
obligation not to permit or suffer such act or thing to be done;

 

3.4References to any right of the Landlord to have access to or entry upon the
Demised Premises shall be construed as extending to all persons authorised by
the Landlord and its agents, professional advisors, prospective purchasers of
any interest of the Landlord in the Demised Premises or in the Retained Parts,
contractors, workmen or others;

 

3.5the titles or headings appearing in this Lease are for reference only and
shall not affect its construction or interpretation;

 

 6 

 

 

3.6any reference to a clause or schedule shall mean a clause or schedule of this
Lease;

 

3.7if any term or provision in this Lease shall be held to be illegal or
unenforceable in whole or in part, such term shall be deemed not to form part of
this Lease but the enforceability of the remainder of this Lease shall not be
affected.

 

4.DEMISE

 

In consideration of the Rent (and all variations thereof as hereinafter
provided), and the covenants and conditions hereinafter reserved and contained
the Landlord hereby DEMISES unto the Tenant ALL THAT the Demised Premises
TOGETHER WITH the rights specified in Part I of the Second Schedule and the
Management Company hereby confirms the rights specified in Part I of the Second
Schedule EXCEPTING AND RESERVING unto the Landlord, the Management Company as
the case may be, the rights specified in Part II of the Second Schedule TO HOLD
the same for the Term YIELDING AND PAYING during the Term the Rent as defined
herein, payable quarterly in advance by equal payments on the Instalment Days
and all payments to be made (at the option of the Landlord, which said option
may be exercised on any number of occasions) either by standing order, direct
debit, credit transfer or cheque without any deductions, set-off or counterclaim
whatsoever, AND ALSO PAYING to the Landlord and/or the Management Company as the
case may be;

 

4.1a percentage or due proportion (equivalent to the ratio which the Gross
Internal Floor Area of the Demised Premises bears to the aggregate of the Gross
Internal Floor Areas of all of the Lettable Areas within the Block) of all sums
which the Landlord shall from time to time pay for insuring the Block against
the Insured Risks pursuant to Clause 6.2 (including the whole of the sums which
the Landlord shall from time to time pay for insuring against three years loss
of the Rent or such longer period as the Landlord may, from time to time,
reasonably deem to be necessary to insure against and the Service Charge), all
such sums to be paid on demand the first payment to be made on the execution
hereof and to be such amount as has been advised to the Tenant prior to the
delivery of this Lease;

 

4.2the Service Charge to be paid in accordance with Parts II and IV (as the case
may be) of the Third Schedule quarterly in advance by equal payments on the
Instalment Days by direct debit;

 

4.3the Tenant’s Proportion of the Utilities Service Charge payable upon demand
being made by the Landlord and in such manner as the Landlord shall direct;

 

4.4any other sum recoverable by the Landlord as costs or expenses under this
Lease, the same to be paid at the times and in the manner herein prescribed for
the payment of same

 

such sums to be recoverable by action or distress as rent in arrears.

 

 7 

 

 

5.TENANT’S COVENANTS

 

AND THE TENANT HEREBY COVENANTS with the Landlord in the following manner:-

 

5.1Rents

 

To pay the Rent referred to at Clause 4 and any additional sums payable herein
at the times and in the manner herein prescribed for the payment of same.

 

5.2Interest on Arrears

 

If the Tenant shall fail to pay the Rent herein reserved or any other sum
reserved or made payable hereunder within twenty one (21) days of the date and
in the manner herein prescribed for the payment of same, whether demanded or
not, such unpaid rent or sum shall bear interest from and including the day or
days on which the same became due to the date of actual payment at a rate which
shall be the Base Rate per annum which interest shall be recoverable by and be
subject to all the rights and remedies of the Landlord for the recovery of rent
subject always and without prejudice to all rights of the Landlord hereunder.

 

5.3Outgoings

 

5.3.1To pay and indemnify the Landlord against all existing (from the date of
this Lease) and future rates, taxes, duties, charges, assessments, impositions
and outgoings whatsoever (whether parliamentary, parochial, local or of any
other description and whether or not of a capital or non-recurring nature) which
now are or may at any time during the Term be charged, levied, assessed or
imposed upon or payable in respect of the Demised Premises or upon the owner or
occupier of them (excluding any tax payable by the Landlord upon any of the
rents herein received or occasioned by any disposition of or dealing with the
reversion of this Lease);

 

5.3.2To pay all charges for electricity, gas (if any), water and other services
consumed in the Demised Premises, including any connection and hiring charges
and meter rents and to perform and observe all present and future regulations
and requirements of the electricity, gas and water supply authorities or boards
in respect of the supply and consumption of electricity, gas and water on the
Demised Premises and to keep the Landlord indemnified against any breach
thereof.

 

 8 

 

 

5.4Repairs

 

To repair and keep in good and substantial repair and condition the Demised
Premises and, as often as may be necessary, to rebuild, reinstate or renew any
part or parts of the Demised Premises (damage by the Insured Risks excepted)
(other than in respect of any amount which may be deducted or disallowed by the
insurers pursuant to any excess provision in the insurance policy upon
settlement of any claim by the Landlord) save to the extent that payment of the
insurance moneys shall be withheld by reason of any act, neglect or default of
the Tenant or the servants or agents of the Tenant or any undertenant or any
person under its or their control) and, as and when necessary, to replace any of
the Landlord's Fixtures and Fittings which may be or become beyond repair with
new ones which are similar in type and quality AND in case the Demised Premises
or any part thereof shall be destroyed or become ruinous and uninhabitable or
incapable of beneficial occupation or enjoyment by for or from any of the
Insured Risks the Tenant hereby absolutely waives and abandons its rights (if
any) to surrender this Lease under the provisions of Section 40 of the 1860 Act
or otherwise PROVIDED ALWAYS THAT the Tenant shall not be obliged to maintain
the Demised Premises in any better state or condition than exists at the date
hereof as shown in the schedule of condition annexed hereto at the Fifth
Schedule.

 

5.5Decorations

 

In every Internal Decoration Year and also in the last three months of the Term
(whether determined by effluxion of time or otherwise) in a good and workmanlike
manner to prepare and decorate (with two coats at least of good quality paint)
or otherwise treat, as appropriate, all parts of the Demised Premises required
to be so treated and, as often as may be reasonably necessary, to wash down all
tiles, glazed bricks and similar washable surfaces such decorations and
treatment in the last three months of the Term to be executed in such colours
and materials as the Landlord may reasonably require.

 

5.6Cleaning

 

To keep the Demised Premises in a clean and tidy condition AND as often as
reasonably necessary to clean properly all windows and window frames and all
other glass in the Demised Premises.

 

5.7Yield Up

 

5.7.1At the expiration or sooner determination of the Term quietly to yield up
the Demised Premises in such good and substantial repair and condition as shall
be in accordance with the covenants on the part of the Tenant herein contained
and in any licence or consent granted by the Landlord pursuant to the provisions
of this Lease and in case any of the Landlord's Fixtures and Fittings shall be
missing, broken damaged or destroyed to forthwith replace them with others of a
similar kind and of equal value and to remove from the Demised Premises any
moulding, sign, writing or painting of the name or business of the Tenant or
occupiers and if so required by the Landlord, but not otherwise, to remove and
make good to the original prevailing condition, all alterations or additions
made by the Tenant to and/or within those parts of the Demised Premises shown
edged in blue on the plan annexed at the Sixth Schedule hereto including the
making good of any damage caused to the Demised Premises by the removal of the
Tenant’s fixtures, fittings, furniture and effects therein.

 

 9 

 

 

5.7.2For the avoidance of doubt the Landlord and the Tenant agree to jointly
inspect the Demised Premises prior to the Determination Date or prior to the
expiration or sooner determination of the Term to ensure that the Demised
Premises are returned to the original prevailing condition as per the
photographic schedule of condition, agreed between the parties, attached to this
lease at the Fifth Schedule BUT PROVIDED ALWAYS that notwithstanding the
foregoing provisions, the Tenant shall not be obliged to remove its fit-out,
fixtures and fittings to and/or within the area shown edged in green on the plan
annexed at the Sixth Schedule hereto.

 

5.8Rights of entry by Landlord and Management Company

 

To permit the Landlord and/or the Management Company with all necessary
materials and appliances at all reasonable times upon reasonable prior notice
(except in cases of emergency) to enter and remain upon the Demised Premises for
any of the following purposes:-

 

5.8.1to view and examine the state and condition of the Demised Premises and to
take schedules or inventories of the Landlord's Fixtures;

 

5.8.2to exercise any of the rights excepted and reserved by this Lease or of the
covenants contained in this Lease;

 

5.8.3for any other purpose connected with the interest of the Landlord or the
Management Company in the Demised Premises or the Block, including but not
limited to, valuing or disposing of any interest of the Landlord or the
Management Company.

 

5.9To Comply with Notices

 

Whenever the Landlord shall give written notice to the Tenant of any defects,
wants of repair or breaches of covenant (other than covenants for payment of
rents and other sums payable to the Landlord under this Lease), the Tenant shall
within sixty (60) days of such notice, or sooner if requisite, make good and
remedy the breach of covenant to the reasonable satisfaction of the Landlord and
if the Tenant shall fail within twenty-one (21) days of such notice, or as soon
as reasonably possible in the case of emergency, to commence and then diligently
and expeditiously to continue to comply with such notice, the Landlord may enter
the Demised Premises and carry out or cause to be carried out all or any of the
works referred to in such notice and all reasonable and properly vouched costs
and expenses thereby incurred shall be paid by the Tenant to the Landlord on
demand, and in default of payment, shall be recoverable as rent in arrears.

 

 10 

 

 

5.10Dangerous materials and use of machinery

 

5.10.1Not to bring into the Block or keep in or on the Demised Premises any
article or thing which is or might become dangerous, offensive, unduly
combustible or inflammable, radio-active or explosive or which might unduly
increase the risk of fire or explosion;

 

5.10.2Not to keep or operate in the Demised Premises any machinery which shall
be unduly noisy or cause vibration or which is likely to annoy or disturb the
other tenants and occupiers of the Block or of the Park.

 

5.11Overloading floors and services

 

5.11.1Not to overload the floors of the Demised Premises or suspend any
excessive weight from the roofs, ceilings, walls, stanchions or structure of the
Block and not to overload the utilities and Conduits in or serving the Block and
the Park;

 

5.11.2Not to do anything which may subject the Demised Premises or the Block or
any parts thereof to any strain beyond that which they are designed to bear with
due margin for safety;

 

5.11.3to observe the weight limits and capacity prescribed for all lifts in the
Block.

 

5.12Conduits

 

Not to discharge into any Conduits any oil or grease or any noxious or
deleterious effluent or substance whatsoever which may cause an obstruction or
might be or become a source of danger, or which might injure the Conduits or the
drainage system of the Block or the Park.

 

5.13Disposal of Refuse

 

Not to deposit in or on the Retained Parts or Common Areas any trade empties,
rubbish or refuse of any kind, other than in proper receptacles, provided for
the purpose or as may be designated by the Landlord and/or the Management
Company and not to burn any rubbish or refuse on the Demised Premises.

 

5.14Obstruction of Common Areas and Retained Parts

 

Not to do anything whereby the Common Areas or the Retained Parts or other areas
over which the Tenant may have rights of access or use may be damaged, or the
fair use thereof by others may be obstructed in any manner whatsoever

 

 11 

 

 

5.15Prohibited users

 

5.15.1Not to use the Demised Premises or any part thereof for any public or
political meeting, public exhibition or public entertainment show or spectacle
of any kind, nor for any dangerous, noisy, noxious or offensive trade, business
or occupation whatsoever, nor for any illegal or immoral purpose, nor for
residential or sleeping purposes but not so as to prevent the Lessee from time
to time as the need arises to invite selected retailers and other parties to the
Demised Premises for the purpose of performing training seminars and
demonstrations of its products and such like activities at the Demised Premises
and not so as to prevent the Lessee holding open days at the Demised Premises as
may be required from time to time for such purposes;

 

5.15.2Not to use the Demised Premises or any part thereof for gambling, betting,
gaming or wagering, or as a betting office, or as a club, or for the sale of
beer, wines and spirits, and not to play or use any musical instrument, record
player, loud speaker or similar apparatus in such a manner as to be audible
outside the Demised Premises, and not to hold any auction on the Demised
Premises;

 

5.15.3Not to place outside the Demised Premises, nor to expose from the windows
of the Demised Premises, any articles, goods or things of any kind.

 

5.16User

 

5.16.1Not without the prior written consent of the Landlord (which consent shall
not be unreasonably withheld) to use the Demised Premises or any part thereof
except for the Permitted User PROVIDED NEVERTHELESS FIRSTLY THAT the Landlord
shall be entitled to withhold such consent if the Landlord considers that:

 

(a)The change of the user would substantially increase the rate of insurance in
respect of the Demised Premises, the Park or nearby or adjoining Units unless
the Tenant agrees to pay for any such increase in premium; or

 

(b)The alternative user would not be in the interests of good estate management
of the Park; or

 

(c)If at the time of such application the Landlord is under any legal or
contractual obligation which prohibits the Landlord and/or the Management
Company from allowing the alternative user to be carried on in or on the Demised
Premises.

 

 12 

 

 

(d)The proposed new user being similar to a user or users already carried on in
the Park and in the reasonable opinion of the Landlord it would be undesirable
for the benefit of the Park to have another Unit or building in the Park being
used for business already carried on therein or similar to a business already
carried on in the Park; or

 

AND SECONDLY that the approval of the Local Authority to the change of user is
first obtained (should same be necessary).

 

5.16.2Not to leave the Demised Premises continuously unoccupied (other than for
normal holiday periods) without notifying the Landlord and providing such
caretaking or security arrangements as the Landlord shall reasonably require in
order to protect the Demised Premises from vandalism, theft or unlawful
occupation;

 

5.16.3At all times to comply with all requirements of the relevant Local
Authority in connection with the user of the Demised Premises for the purpose of
the Tenant's business;

 

5.16.4To provide the Landlord with the name, address and home telephone number
of at least two authorised key holders for the time being of the Demised
Premises and to notify the Landlord of any changes in the person(s) so
authorised as keyholders of the Demised Premises;

 

5.17Nuisance

 

Not to do anything in or about the Demised Premises or the Block which may be or
become a nuisance, or which may cause damage, annoyance, inconvenience or
disturbance to the Landlord or the other tenants in the Block or the owners,
tenants or occupiers of the Park, or which may be injurious to the value, tone,
amenity or character of the Block and/or the Park.

 

5.18Alterations

 

5.18.1Not to make any alterations or additions of any sort to any structural
parts of the Demised Premises and not to make any alterations or additions to
the Landlord's Fixtures and Fittings or to any of the Conduits;

 

5.18.2Not to make any internal alterations or additions of a non-structural
nature to the Demised Premises without obtaining the prior written consent of
the Landlord, (such consent not to be unreasonably withheld or delayed);

 

5.18.3The Landlord may, as a condition of giving any such consent, require the
Tenant to enter into such covenants as the Landlord shall reasonably require,
regarding the execution of any such works and the reinstatement of the Demised
Premises at the end or sooner determination of the Term.

 

 13 

 

 

5.18.4If any alterations or additions to or within the Demised Premises result
in a variation of the reinstatement cost of the Demised Premises from the said
cost prior to such alterations or additions;

 

5.18.4.1Forthwith to give notice in writing to the Landlord of the variation in
value so caused to enable the Landlord to alter the insurance cover in respect
of the Demised Premises;

 

5.18.4.2To pay or reimburse to the Landlord any shortfall of insurance cover
caused by a failure to comply with the requirements in Sub-Clause 5.18.4.1;

 

5.18.4.3Notice under Sub-Clause 5.18.4.1 notifying the variation of the
reinstatement cost shall only be sufficient notice if it refers to the
Sub-Clause in question and the Landlord shall not otherwise be deemed to have
received such notice or to be responsible for varying the said insurance cover.

 

5.18.4.4When executing any works pursuant to the provisions of this Clause 5.18,
the Tenant shall comply with the Safety, Health and Welfare at Work
(Construction) Regulations 1995 and shall supply the Landlord with a copy of any
Health and Safety file required to be maintained by the Tenant under those
regulations.

 

5.19Signs and advertisements

 

Not without the prior written consent of the Landlord (such consent not to be
unreasonably withheld or delayed) to erect or display on the exterior of the
Demised Premises or in the windows thereof so as to be visible from the
exterior, any pole, flag, aerial, advertisement poster, notice or other sign or
thing whatsoever, save that the Tenant may display on the entrance door to the
Demised Premises a sign, in keeping with the existing signage, stating the
Tenant's name and business or profession on obtaining the prior written consent
of the Landlord to the size, style and the position thereof and the materials to
be used (such consent not to be unreasonably withheld).

 

5.20Alienation

 

Not to assign, transfer, mortgage, charge, underlet, or part with the possession
or occupation of the Demised Premises or any part thereof or suffer any person
to occupy the Demised Premises or any part thereof as a licensee BUT SO THAT
NOTWITHSTANDING the foregoing the Landlord shall not unreasonably withhold its
consent to an assignment of the entire or to an underletting of the entire of
the Demised Premises to an assignee or underlessee of good and sufficient
financial standing and otherwise reasonably acceptable to the Landlord subject
always to the following provisions or such of them as may be appropriate, that
is to say:-

 

 14 

 

 

5.20.1The Tenant shall prior to any such alienation as aforesaid apply to the
Landlord and give all reasonable information concerning the proposed transaction
and concerning the proposed assignee, under-lessee or disponee as the Landlord
may require, including without prejudice to the generality of the foregoing, in
a case where the proposed assignee, under lessee or disponsee is a limited
liability company audited accounts showing net profits of at least three times
the rent payable for the three years immediately prior to the year in which the
application for consent is made;

 

5.20.2The Landlord's consent to any such alienation shall be in writing and
shall be given in such manner as the Landlord shall decide and the Tenant shall
pay the reasonable costs of the Landlord in connection with the furnishing of
such consent;

 

5.20.3In the case of an assignment to a limited liability company, it shall be
deemed reasonable for the Landlord to require that two sureties of standing
satisfactory to the Landlord shall join in such consent as aforesaid as sureties
for such company in order jointly and severally to covenant with the Landlord in
the manner described in and in accordance with such provisions as the Landlord
may deem fit;

 

5.20.4In the case of an under-lease the same shall be of the entire of the
Demised Premises and shall be made without taking a fine or premium at the then
full open market rent and the under-lessee shall, if required by the Landlord,
enter into a direct covenant with the Landlord to perform and observe all the
covenants (other than that for payment of the rents hereby reserved) and
conditions herein contained and every such under-lease shall also be subject to
the following conditions, that is to say that it shall contain:-

 

5.20.4.1provisions for the review of the rent thereby reserved (which the Tenant
hereby covenants to operate and enforce) at the open market rent corresponding
both as to terms and dates and in all other respects (mutatis mutandis) with the
rent review provisions contained in this Lease;

 

5.20.4.2a covenant by the undertenant (which the Tenant hereby covenants to
enforce) prohibiting the undertenant from doing or suffering any act or thing
upon or in relation to the Demised Premises inconsistent with, or in breach of,
the provisions of this Lease;

 

 15 

 

 

5.20.4.3a condition for re-entry on breach of any covenant by the undertenant;

 

5.20.4.4the same restrictions as to alienation, assignment, underletting,
parting with or sharing the possession or occupation of the premises underlet;

 

5.20.4.5Any sub-lease must be granted in such a manner as will not give rise to
rights to a renewal of a tenancy or other rights or interests in the Demised
Premises or any part thereof as provided for under Part II of the Landlord and
Tenant (Amendment) Act 1980 and any under-lessee shall be required to provide a
deed of renunciation of such rights on entering into the under lease.

 

5.20.5To enforce at the Tenant's own expense the performance and observance by
every such undertenant of the covenants, provisions and conditions of the
under-lease and not, at any time, either expressly or by implication, to waive
any breach of the same;

 

5.20.6Not to agree any reviewed rent with the undertennant or any rent payable
on any renewal thereof which is less than the open market rent without the prior
written consent of the Landlord (such consent not to be unreasonably withheld)
and to notify the Landlord of the reviewed rent agreed within 14 days of every
rent review referred to in this Clause 5.20.6;

 

5.20.7Not to vary the terms of any permitted under-lease without the prior
written consent of the Landlord, such consent not to be unreasonably withheld or
delayed.

 

5.20.8Notwithstanding anything contained in this Lease the Tenant shall be
entitled (without requiring the consent of the Landlord) to share or sub-let the
entire or part of the Demised Premises with any Group Company subject to the
following:

 

5.20.8.1.prior written notification being provided to the Landlord by the Tenant
at least 14 days prior to occupation by any Group Company;

 

5.20.8.2The Tenant procuring a Deed of Renunciation from the Group Company
renouncing any entitlement the Group Company may have pursuant to the provisions
of Section 17(1)(a) of the Landlord and Tenant (Amendment) Act 1980 (as amended
by Section 4 of the Landlord and Tenant (Amendment) Act 1994 and further amended
by Section 47 of the Civil Law (Miscellaneous Provisions) Act 2008.

 

 16 

 

 

5.20.8.3The Tenant procures that any such Group Company also vacates the Demised
Premises on the expiry or sooner determination of the Term unless the Landlord
permits otherwise.

 

5.20.8.4For the avoidance of doubt, an assignment of the Demised Premises or
part thereof to a Group Company is expressly prohibited without the Landlords
prior written consent such consent not to be unreasonably withheld or delayed.

 

5.21Registration of dispositions

 

Within twenty-one (21) days of every alienation, assignment, transfer, assent,
under-lease, assignment of under-lease, mortgage, charge (including lodgement of
the relevant document or instrument as security) or any other disposition,
whether mediate or immediate, of or relating to the Demised Premises or any part
thereof, to produce to and leave with the Landlord or its solicitors a certified
copy of the deed, instrument or other document evidencing or effecting such
disposition and to pay to the Landlord's solicitors their reasonable legal costs
and other expenses in connection with such alienation.

 

5.22Disclosure of information

 

Upon making any application or request in connection with the Demised Premises
or this Lease, to disclose to the Landlord such information as the Landlord may
reasonably require and, whenever the Landlord shall reasonably request, to
supply full particulars;

 

5.23.1of all persons in actual occupation or possession of the Demised Premises
and of the right in which they are in such occupation or possession, and

 

5.23.2of all persons having an interest in the Demised Premises (other than in
the reversion to the Term).

 

5.23Landlord's costs

 

To pay and indemnify the Landlord against all reasonable and properly vouched
costs, fees, charges, disbursements and expenses properly incurred by the
Landlord, including, but not limited to, those payable to solicitors, counsel,
architects, surveyors and sheriffs:

 

5.23.1in relation to the preparation and service of a notice under Section 14 of
the 1881 Act and of any proceedings under the 1881 Act and/or the 1860 Act
(whether or not any right of re-entry or forfeiture has been waived by the
Landlord or a notice served under Section 14 of the 1881 Act has been complied
with by the Tenant and notwithstanding that forfeiture has been avoided
otherwise than by relief granted by the Court);

 

 17 

 

 

5.23.2in relation to the preparation and service of all notices and schedules
relating to wants of repair, whether served during or after the expiration of
the Term (but relating in all cases only to such wants of repair that accrued
not later than the expiration or sooner determination of the Term);

 

5.23.3in connection with the recovery or attempted recovery of arrears of the
Rent or other sums due from the Tenant, or in procuring the remedying of the
breach of any covenant by the Tenant;

 

5.23.4in relation to any application for consent required or made necessary by
this Lease whether or not the same is granted (except in cases where the
Landlord is obliged not to unreasonably withhold its consent and the withholding
of its consent is held to be unreasonable), or whether or not the application
has been withdrawn;

 

5.23.5In relation to any application made by the Landlord at the request of the
Tenant and whether or not such application is accepted, refused or withdrawn.

 

5.24Statutory requirements

 

5.24.1At the Tenant's own expense, to comply in all respects with the provisions
of all Acts, Statutory Instruments, Bye Laws and other regulations now in force
or which may hereafter be in force and any other obligations imposed by law
relating to the Demised Premises or the user thereof since the date of the
Lease;

 

5.24.2To execute all works and provide and maintain all arrangements upon or in
respect of the Demised Premises or the user thereof since the date of the Lease,
which are directed or required (whether of the Landlord, Tenant or occupier) by
any statute now in force or which may hereafter be in force or by any government
department, local or other competent authority or duly authorised officer or
court of competent jurisdiction acting under or in pursuance of any statute and
to indemnify and keep the Landlord indemnified against all costs, charges, fees
and expenses of or incidental to the execution of any works or the provision or
maintenance of any arrangements so directed or required;

 

5.24.3Not to do in or near the Demised Premises, any act or thing by reason of
which the Landlord may, under any statute, incur or have imposed upon it or
become liable to pay any penalty, damages, compensation, costs, charges or
expenses.

 

 18 

 

 

5.25Planning Acts, Building Control Act and Public Health Acts

 

5.25.1Not to do or omit to do anything on or in connection with the Demised
Premises the doing or omission of which shall be a contravention of the Planning
Acts or of any notices, orders, licences, consents, permissions and conditions
(if any) served, made, granted or imposed thereunder and to indemnify (as well
after the expiration of the Term by effluxion of time or otherwise as during its
continuance) and keep indemnified the Landlord against all actions, proceedings,
damages, penalties, costs, charges, claims and demands in respect of such acts
and omissions or any of them and against the costs of any application for
planning permission, commencement notices, fire safety certificates and the
works and things done in pursuance thereof;

 

5.25.2In the event of the Landlord giving written consent to any of the matters
in respect of which the Landlord's consent shall be required under the
provisions of this Lease or otherwise and in the event of permission or approval
from any local authority under the Planning Acts or the Building Control Act or
the Public Health Acts being necessary for any addition, alteration or change in
or to the Demised Premises or for the change of user thereof, to apply, at the
cost of the Tenant, to the relevant local authority for all approvals,
certificates, consents and permissions which may be required in connection
therewith and to give notice to the Landlord of the granting or refusal (as the
case may be) together with copies of all such approvals, certificates, consents
and permissions forthwith on the receipt thereof and to comply with all
conditions, regulations, bye laws and other matters prescribed by any competent
authority either generally or specifically in respect thereof and to carry out
such works at the Tenant's own expense in a good and workmanlike manner to the
satisfaction of the Landlord, acting reasonably;

 

5.25.3To give notice forthwith to the Landlord of any notice, order or proposal
for a notice or order served on the Tenant under the Planning Acts or the
Building Control Act or the Public Health Acts and if so required by the
Landlord to produce the same and at the request of the Landlord but at the cost
of the Tenant, to make or join in making such objections or representations in
respect of any proposal as the Landlord may require;

 

5.25.4To comply at its own cost with any notice or order served on the Tenant
under the provisions of the Planning Acts or the Building Control Act or the
Public Health Acts;

 

5.25.5Not to implement any planning permission before it and any necessary fire
safety certificates have been produced to and approved in writing by the
Landlord (such approval not to be unreasonably withheld) PROVIDED THAT the
Landlord may refuse to approve such planning permission or fire safety
certificate on the grounds that any condition contained in it or anything
omitted from it or the period referred to in it would, in the reasonable opinion
of the Landlord, be or be likely to be, prejudicial to the Landlord's interest
in the Demised Premises.

 

 19 

 

 

5.25.6To produce to the Landlord within five days of demand all plans, documents
and other evidence as the Landlord may reasonably require in order to satisfy
itself that all of the provisions in this covenant have been complied with.

 

5.26Statutory notices

 

Within fourteen (14) days of receipt of the same (or sooner if requisite having
regard to the requirements of the notice or order in question or the time limits
stated therein) to produce to the Landlord a true copy and any further
particulars required by the Landlord of any notice or order or proposal for the
same given to the Tenant and relevant to the Demised Premises or the occupier
thereof by any government department or local or public or statutory authority,
and, without delay, to take all necessary steps to comply with the notice or
order in so far as the same is the responsibility of the Tenant, and, at the
request of the Landlord but at the cost of the Tenant, to make or join with the
Landlord in making such objection or representation against or in respect of any
such notice, order or proposal as the Landlord shall deem expedient.

 

5.27Fire and safety precautions and equipment

 

5.27.1To comply with the requirements and recommendations (whether notified or
directed to the Landlord and/or the Management Company and then to the Tenant or
directly to the Tenant) of the appropriate local authority, the insurers of the
Block, the Retained Parts or the Common Areas and the Landlord and/or the
Management Company in relation to fire and safety precautions affecting the
Demised Premises, the Block and/or the Park;

 

5.27.2Not to obstruct the access to or means of working any fire fighting,
extinguishing and other safety appliances for the time being installed in the
Demised Premises, the Block or in the Park or the means of escape from the
Demised Premises, the Block or the Park in case of fire or other emergency.

 

5.28Electro-Magnetic Compatibility

 

To ensure that all electrical and electronic equipment located placed or
installed in the Demised Premises is, insofar as it is reasonably practicable
and foreseeable to do so, located, placed or installed and kept and maintained
in such place and in such manner as to avoid or minimize electromagnetic
interference, including malfunction in its own or in other electrical and
electronic equipment in the Block or the Park, including in particular (but
without prejudice to the generality of the foregoing), data transmission
systems;

 

 20 

 

 

5.29Encroachments and easements

 

Not to stop up, darken or obstruct any of the windows or lights belonging to the
Demised Premises and not to permit any new window, light, opening, doorway,
passage, Conduit or other encroachment or easement to be made or acquired into,
upon or over the Demised Premises or any part thereof, and in case any person
shall attempt to make or acquire any encroachment or easement whatsoever, to
give written notice thereof to the Landlord immediately the same shall come to
the notice of the Tenant, and, at the request of the Landlord but at the cost of
the Tenant, to adopt such means as may be reasonably required by the Landlord
for preventing any such encroachment or the acquisition of any such easement.

 

5.30Reletting notices

 

To permit the Landlord at all reasonable times during the last six (6) months of
the Term to enter upon the Demised Premises and affix and retain without
interference upon any suitable parts of the Demised Premises or the exterior
thereof (but not so as to materially affect the access of light and air to the
Demised Premises) notices for reletting the same and not to remove or obscure
the said notices and to permit all persons with the written authority of the
Landlord to view the Demised Premises at all reasonable hours in the daytime,
upon prior notice having been given.

 

5.31Tenant’s Effects

 

5.31.1The Tenant irrevocably appoints the Landlord to be the Tenant’s agent to
store or dispose of any effects left by the Tenant on the Demised Premises for
more than seven days after the expiry or sooner determination of the Term
subject to any condition which the Landlord thinks fit and without the Landlord
being liable to the Tenant save to account for the net proceeds of sale less the
costs of storage (if any) and any other expenses reasonably incurred by the
Landlord.

 

5.31.2Any goods or other effects left at the Demised Premises on or after the
expiry or sooner determination of the Term shall be subject to a lien in favour
of the Landlord in respect of any liability of the Tenant to the Landlord
pursuant to or arising out of this Lease and the Landlord shall have power to
sell or otherwise dispose of all such goods and effects on whatever terms the
Landlord shall think fit and to apply the net proceeds of such sale or disposal
towards satisfaction of such liability.

 

 21 

 

 

5.32Indemnity

 

5.32.1To keep the Landlord and the Management Company fully indemnified from and
against all actions, proceedings, claims, demands, losses, costs, expenses,
damages and liability arising in any way directly or indirectly out of any act,
omission or negligence of the Tenant or any persons in on or about the Demised
Premises expressly or impliedly with the Tenant's authority or the user of the
Demised Premises or any breach of the Tenant's covenants or the conditions or
other provisions contained in this Lease;

 

5.32.2To effect and keep in force during the Term such public liability,
employer's liability, equipment insurance and other policies of insurance (to
the extent that such insurance cover is available) as may be necessary to cover
the Tenant against any claim arising under this covenant AND whenever required
to do so by the Landlord and/or the Management Company to produce to the
relevant party the said policy or policies together with satisfactory evidence
that the same is/are valid and subsisting and that all premiums due thereon have
been paid.

 

5.33Landlord's Regulations

 

To comply with all reasonable regulations made by the Landlord and the
Management Company from time to time and notified to the Tenant in writing for
the general management and security of the Block and any other areas used or to
be used in common with others.

 

5.34Stamp Duty and Value Added Tax

 

5.34.1To pay to the Landlord the stamp duty payable on this Lease and the
counterpart thereof and to pay and indemnify the Landlord against any Value
Added Tax payable on the delivery hereof or on the rents reserved herein.

 

5.34.2The Landlord notifies and confirms to the Tenant that the Landlord is
hereby exercising the Landlord’s option to apply VAT to the Rent and other
consideration payable in respect of this lease pursuant to section 97(1) of the
VAT Act and that VAT is chargeable on the Rent and such other sums payable by
the Tenant reserved by this lease subject to the production of a valid VAT
invoice in advance.

 

6.LANDLORD’S COVENANTS

 

THE LANDLORD COVENANTS with the Tenant as follows:-

 

6.1Quiet Enjoyment

 

That the Tenant paying the Rent for the Demised Premises, the contribution to
the insurance premium, Service Charge and all payments required to be made
hereunder and observing and performing the several covenants and stipulations
herein on its part contained shall and may peaceably hold and enjoy the Demised
Premises without any interruption by the Landlord or any person rightly claiming
under or in trust for the Landlord.

 

 22 

 

 

6.2Insurance

 

(a)Subject to the necessary insurance cover being obtainable a reputable
insurance company, to effect insurance in a sum not less than the full
reinstatement cost (to be determined from time to time by the Landlord acting
reasonably) of the Block against loss or damage by the Insured Risks and the
following;

 

i.Architects, Surveyors, Consultants and other professional fees (including
Value Added Tax thereon).

 

ii.the costs of shoring up, demolishing, site clearing and similar expenses;

 

iii.all stamp duty and other taxes or duties exigible on any building or like
contract as may be entered into and all other incidental expenses relative to
the reconstruction, reinstatement or repair of the Demised Premises;

 

iv.such provision for inflation as the Landlord in its reasonable discretion
shall deem appropriate;

 

v.the loss of rent and the Service Charge, from time to time payable, or
reasonably estimated to be payable under this Lease (taking account of any
review of the rent which may become due under this Lease) following loss or
damage to the Demised Premises by the Insured Risks, for three (3) years or such
longer period as the Landlord may, from time to time, reasonably deem to be
necessary to insure against;

 

vi.property owners, public, employer’s and other liability of the Landlord
arising out of or in relation to the Demised Premises; and

 

vii.such other insurances as the Landlord may, in its reasonable discretion from
time to time, deem necessary to effect.

 

(b)To produce to the Tenant on demand the policy or policies of such insurance
and the receipt for the current premiums.

 

 23 

 

 

(c)

 

In case the Block or any part thereof shall be destroyed or damaged by any of
the Insured Risks and insurance cover against such perils has been obtained as
aforesaid and unless payment of the insurance monies shall be refused in whole
or in part by reason of any act, neglect or default of the Tenant or any
under-tenant or any person under its control (and subject to the previous
compliance by the Tenant with the provisions of Clause 5 hereof) the Landlord
shall take such steps as may be requisite and proper to obtain any necessary
planning permission, building licences and permits under any regulations or
enactment for the time being in force to enable the Landlord to rebuild and
reinstate same and will, as soon as such planning permission, building licences
and permits have been obtained and as soon as is reasonably practicable to, and
subject to the necessary labour and materials being and remaining available (in
respect of which the Landlord shall use reasonable endeavours to obtain), lay
out the proceeds of such insurance to rebuild, reinstate, replace and make good
the same substantially as the same were prior to any such destruction or damage
(but not so as to provide accommodation identical in layout and manner or method
of construction if it would not be reasonably practical to do so) provided that
the Landlord shall not be liable to rebuild or reinstate any part of the Block
of which the Demised Premises forms part in respect of which the Landlord is
unable (having used all reasonable endeavours) to obtain planning permission,
permits and consents necessary to execute such rebuilding and reinstating and in
any such case the Landlord shall then be entitled to retain all insurance monies
received by the Landlord for its own use and benefit absolutely and the Tenant
agrees to surrender this Lease.

 

(d)If after the commencement of the Term, the Block of which the Demised
Premises forms part or any part thereof or any Part of the Park giving access
thereto (thus making the Demised Premises inaccessible) shall be destroyed or
damaged by any of the Insured Risks or it shall be impossible as a consequence
of this to access the Demised Premises so as to render the Demised Premises
unfit for occupation or use and the policy or policies of insurance effected by
the Landlord shall not have been vitiated or payment of the policy monies
refused in whole or in part in consequence of any act or default of the Tenant
under the terms hereof the Initial Rent and Service Charge hereby reserved or a
fair proportion thereof according to the nature and extent of the damage
sustained shall be suspended until the Demised Premises shall have again been
rendered fit for occupation or use by the Tenant or until the expiration of
three (3) years from the date of damage or destruction whichever is the earlier.

 

PROVIDED THAT if any question shall arise as to whether the Block or any part
thereof (including the Demised Premises) or any necessary means of access
thereto shall have been destroyed or damaged by or by any of the Insured Risks
so as to interfere with the beneficial occupation thereof or what proportion of
the Rent or Service Charge ought to be suspended on account thereof such
question shall be referred to an independent surveyor to be nominated by
agreement of the Landlord and Tenant and the surveyor’s decision shall be final
and binding on the parties hereto. The fees and expenses of the surveyor shall
be borne equally by the Tenant and the Landlord.

 

 24 

 

 

AND FURTHER PROVIDED THAT if the Block and/or the Demised Premises is not
reinstated after three years following its destruction then either the Landlord
or the Tenant shall then be entitled to terminate this Lease by written notice
given to the other but without prejudice to any claims by either party against
the other in respect of any antecedent breach of covenant.

 

(e)To use all reasonable endeavours to:

 

i.procure (and keep in full force and effect during the Term) a waiver by the
Landlord’s insurers of all rights and subrogation as against the Tenant, its
servants, agents or invitees or a note of the Tenant’s interest on the
Landlord’s insurance policy, whichever is available;

 

and

 

ii.to ensure that the Landlord’s insurance policy contains a non-invalidation
clause and to notify the Tenant of all material changes in such insurance from
time to time during the term of the Lease.

 

6.3Services

 

To use all reasonable endeavours to provide the services as set out in Part I
and III of the Third Schedule in an efficient and cost effective manner and in
accordance with the principles of good estate management.

 

7.LANDLORD, AND/OR MANAGEMENT COMPANY COVENANTS

 

THE LANDLORD (until the transfer of the Common Areas) AND THE MANAGEMENT COMPANY
(pursuant to the Management Company Agreement and from the time when the Common
Areas and the Retained Parts have been transferred to the Management Company)
HEREBY COVENANTS with the Tenant to use all reasonable endeavours to provide the
services as set out in Part I and Part III of the Third Schedule in an efficient
and cost effective manner and in accordance with the principles of good estate
management.

 

8.GUARANTOR’S COVENANTS

 

The Guarantor HEREBY COVENANTS with the Landlord, as a primary obligation, as
follows:-

 

8.1Covenant and Indemnity

 

That the Tenant or the Guarantor shall at all times during the Term of the
Guarantee duly perform and observe all the covenants on the part of the Tenant
contained in the Lease, including payment of the Rent and all other sums payable
under this Lease in the manner and at the times herein specified and all sums
which may be due to the Landlord for the mesne rates or as payment for the use
and occupation of the Demised Premises and the Guarantor hereby indemnifies the
Landlord against all claims, demands, losses, damages, liability, costs, fees
and expenses whatsoever sustained by the Landlord by reason of or arising in any
way directly or indirectly out of any default by the Tenant in the performance
and observance of any of its obligations or the payment of any rent and other
sums arising before or after the expiration or termination of the Lease.

 

 25 

 

 

8.2Joint and several liability

 

That the Guarantor is jointly and severally liable with the Tenant during the
Term (whether before or after any disclaimer by a liquidator of the Tenant) for
the fulfilment of all the obligations of the Tenant under this Lease and agrees
that the Landlord, in the enforcement of its rights hereunder, may proceed
during the Term of the Guarantee against the Guarantor as if the Guarantor was
named as Tenant in this Lease.

 

8.3Waiver

 

That the Guarantor hereby waives any right to require the Landlord to proceed
against the Tenant during the Term or to pursue any other remedy whatsoever
which may be available to the Landlord before proceeding against the Guarantor
during the Term.

 

8.4Postponement of claims

 

That during the Term of the Guarantee the Guarantor will not claim in any
liquidation, bankruptcy, composition or arrangement of the Tenant in competition
with the Landlord and will remit to the Landlord the proceeds of all judgments
and all distributions it may receive from any liquidator of the Tenant and will
hold for the benefit of the Landlord all security and rights the Guarantor may
have over assets of the Tenant whilst any liabilities of the Tenant or the
Guarantor to the Landlord remain outstanding.

 

8.5Postponement of participation

 

That the Guarantor is not entitled, during the Term of the Guarantee, to
participate in any security held by the Landlord in respect of the Tenant’s
obligations to the Landlord under this Lease or to stand in the place of the
Landlord in respect of any such security until all obligations of the Tenant or
the Guarantor to the Landlord during the Term under this Lease have been
performed or discharged.

 

8.6Release

 

That none of the following, or any combination thereof, releases, determines,
discharges or in any way lessens or affects the liability of the Guarantor as
principal debtor under this Lease or otherwise prejudices or affects the right
of the Landlord to recover from the Guarantor to the full extent of this
guarantee during the Term:-

 

 26 

 

 

8.6.1any neglect, delay or forbearance of the Landlord in endeavouring to obtain
payment of any part of the Rent or the other amounts required to be paid by the
Tenant or in enforcing the performance or observance of any of the obligations
of the Tenant under this Lease;

 

8.6.2any refusal by the Landlord to accept rent tendered by or on behalf of the
Tenant at a time when the Landlord was entitled (or would after the service of a
notice under section 14 of the Conveyancing Act, 1881 have been entitled) to
re-enter the Demised Premises;

 

8.6.3any extension of time given by the Landlord to the Tenant;

 

8.6.4any variation of the terms of this Lease (including any reviews of the rent
payable under this Lease) or the transfer of the Landlord’s reversion

 

8.6.5any change of the constitution, structure or powers of either the Tenant,
the Guarantor or the Landlord or the liquidation or bankruptcy (as the case may
be) of either the Tenant of the Guarantor;

 

8.6.6any legal limitation, or any immunity, disability or incapacity of the
Tenant (whether or not known to the Landlord) or the fact that any dealings with
the Landlord by the Tenant may be outside or in excess of the powers of the
Tenant;

 

8.6.7any other act, omission, matter or thing whatsoever whereby, but for this
provision, the Guarantor would be exonerated either wholly or in part (other
than a release under seal given by the Landlord) and other than as provided for
at sub clause 8.10.

 

8.6.8Disclaimer or Forfeiture

 

That if a liquidator or Official Assignee shall disclaim or surrender this Lease
or this Lease shall be forfeited or the Tenant shall cease to exist during the
Term THEN the Guarantor shall during the Term, if the Landlord by notice in
writing given to the Guarantor within six months after such disclaimer, or other
event so requires, accept from and execute and deliver to the Landlord a new
lease of the Demised Premises subject to and with the benefit of this Lease (if
same shall still be deemed to be extant at such time) for a term commencing on
the date of this disclaimer or other event and continuing for the residue then
remaining unexpired of the Term, such new lease to be at the reasonable cost of
the Guarantor and to be at the same rents and subject to the same covenants,
conditions and provisions as are contained in this Lease;

 

 27 

 

 

8.7If the Landlord does not require the Guarantor to take a new lease, the
Guarantor shall nevertheless upon demand pay to the Landlord a sum equal to the
Rent and other sums that would have been payable under this Lease during the
Term but for the disclaimer, forfeiture or other event in respect of the period
from and including the date of such disclaimer, forfeiture or other event until
the expiration of twelve months therefrom or until the Landlord has granted a
lease of the Demised Premises to a third party (whichever shall first occur).

 

8.8Benefit of Guarantee

 

This guarantee enures for the benefit of the successors and assigns of the
Landlord under this Lease during the Term without the necessity for any
assignment thereof.

 

8.9Jurisdiction

 

That the Guarantor will submit to the jurisdiction of the Irish Courts in
relation to any proceedings taken against the Guarantor or in relation to any
new lease granted as aforesaid.

 

8.10Lapse of Guarantee

 

That this guarantee shall automatically lapse and have no further force or
effect upon the assignment of this Lease by the Tenant provided the prior
consent of the Landlord has been obtained to such assignment and, if required by
the Landlord, the Guarantor is replaced by a suitable alternative Guarantor

 

9.TENANTS BREAK OPTION

 

9.1If the Tenant desires to determine the Term at the expiration of the last day
of the fifth (5th) year of the Term (“the Determination Date”) and gives to the
Landlord not less than twelve (12) month’s prior notice in writing of its
intention to so do, such notice to be accompanied by a bank draft payable to the
Landlord for a sum equivalent to three (3) month’s rent and subject to
compliance with the following conditions, it shall be entitled to do so;

 

9.1.1it discharging the Rent and all and any other sums due under this Lease
duly apportioned up to the Determination Date.

 

9.1.2upon the Tenant being in compliance with the material covenants on the
Tenant’s part and the conditions herein contained up to the Determination Date.

 

9.1.3the Tenant discharges, on or prior to the Determination Date, all VAT (if
any) arising as a result of the termination of this Lease which the Tenant is
the responsible party for in accordance with the VAT Act;

 

 28 

 

 

9.1.4the Tenant delivers up to the Landlord on or before the Determination Date
the Demised Premises with vacant possession of the entire thereof;

 

9.1.5the Tenant furnishes to the Landlord, on or prior to the Determination
Date, evidence of payment of rates payable in respect of the Demised Premises up
to the Determination Date;

 

9.1.6the Tenant furnishes to the Landlord, on or prior to the Determination
Date, the original of this Lease, a duly executed and stamped deed of surrender
of this Lease in favour of the Landlord, a duly executed release of any
mortgage, charge or encumbrance thereover, evidence of termination of any
sub-leases of the Demised Premises, and the originals of any material documents
relating to this Lease furnished by the Landlord to the Tenant on the execution
of this Lease.

 

9.2The Term shall cease on the Determination Date, but without prejudice to the
remedies of either the Landlord or the Tenant against the other in respect of
any antecedent breach of any of the covenants or conditions contained in this
Lease.

 

9.3Time shall be of the essence in the performance of the Tenant’s obligations
under this Clause.

 

9.4For the avoidance of doubt, the break option provided for in this Clause 9 is
for the sole benefit of Flamel Ireland Limited and shall not be for the benefit
of its successors in title or assigns.

 

10.AND IT IS HEREBY AGREED BETWEEN THE LANDLORD, THE MANAGEMENT COMPANY AND THE
TENANT as follows:

 

10.1Warranty

 

Nothing herein contained shall be deemed to constitute any warranty by the
Landlord that the Demised Premises or any part thereof are authorised under the
Planning Acts or otherwise for use for any specific purpose.

 

10.2Notice

 

Any notice under this Lease to be served on any party to the Lease shall, in the
case of the Tenant, be in writing addressed to its registered office, and in the
case of the Landlord be in writing to the Landlord’s address listed above, and
in the case of the Guarantor be in writing to its registered office of the
Tenant any such notice sent by post must be sent under registered cover and
shall be deemed to have been served at the expiration of forty eight hours after
the time of posting. In proving personal service it shall be sufficient to prove
that the envelope containing the notice was duly addressed to the party to be
served in accordance with this clause and left at or posted to the place at
which it was so addressed.

 

 29 

 

 

10.3Provisions For Dealing With Disputes

 

Save as otherwise herein provided for any dispute or difference arising between
the Tenant and other tenants or occupiers of the Block relating to any easement,
quasi-easement, right, privilege or conduit in connection with the Demised
Premises or the Block shall be fairly and reasonably determined by the Landlord
or the Management Company, as the case may be provided always that any easements
rights and privileges granted to the Tenant under this Lease shall not be
interfered with.

 

10.4Forfeiture

 

Without prejudice to any other remedy or power herein contained or available to
the Landlord

 

(a)if the Rent hereby reserved or any part thereof or any other payment hereby
reserved shall be unpaid for twenty one (21) days after they become payable
(whether formally demanded or not); or

 

(b)if any covenant on the Tenant's part herein contained shall not in a material
way be performed or observed; or

 

(c)if the Tenant or the Guarantor (being a company) shall enter into liquidation
whether compulsory or voluntary (save for the purpose of reconstruction or
amalgamation without insolvency) or (not being a company) shall become bankrupt
or shall call a meeting of or enter into any composition with creditors or
suffer any distress or execution to be levied on the goods of the Tenant

then and in any such case it shall be lawful to re-enter upon the Demised
Premises or any part thereof in the name of the whole and thereupon this demise
shall absolutely determine but without prejudice to any claim by either the
Landlord or the Tenant in respect of any antecedent breach by the other of any
covenant or provision herein contained.

 

10.5Governing Law

 

This Lease, together with all schedules, covenants and conditions contained
herein shall be construed and enforced in accordance with the laws of the
Republic of Ireland and the parties hereto submit to the exclusive jurisdiction
of the Irish Courts.

 

Name and address for service of proceedings on the Tenant, the Guarantor and the
Landlord:

 

1.Tenant: Flamel Ireland Limited, Arthur Cox Building, Earlsfort Terrace, Dublin
2.

 

2.Landlord: Channor Limited, Block 10, Unit 3 Blanchardstown Corporate Park,
Blanchardstown, Dublin 15.

 

3.Guarantor: Flamel Technologies, S.A., 33 avenue du Dr. Georges Levy, 69200
Vénissieux, France

 

 30 

 

 

10.6Failure By Landlord or Management Company To Provide Services

 

The Landlord or the Management Company shall not be liable to the Tenant in
respect of any failure by either of them to perform any of the Common Areas
Services or the Retained Parts Services referred to in this Lease, whether
express or implied, unless and until the Tenant has notified the relevant party
of such failure and either the Landlord or the Management Company (as the case
may be) has failed within a reasonable time to remedy the same and then in such
case either the Landlord or the Management Company (as the case may be) shall
(subject to the provisions of Clause 9.7 below) be liable to compensate the
Tenant only for actual (but not consequential) loss or damage sustained by the
Tenant after such reasonable time has elapsed.

 

10.7Exclusion Of Landlord’s and the Management Company’s Liability

 

The Landlord or the Management Company shall not, in any circumstances, incur
any liability for any failure or interruption in any of the services provided by
either party or for any inconvenience or injury to person or property arising
from such failure or interruption due to mechanical breakdown, failure or
malfunction, overhauling, maintenance, repair or replacement, strikes, labour
disputes shortages of labour or materials, inclement weather or any cause or
circumstance beyond the reasonable control of the Landlord or the Management
Company but the Landlord or the Management Company shall use their reasonable
endeavours to cause the service in question to be reinstated without delay.

 

10.8Representations

 

The Tenant acknowledges that this Lease has not been entered into in reliance
wholly or partly on any statement or representation made by or on behalf of the
Landlord, except any such statement or representation that is expressly set out
in this Lease.

 

10.9No Implied Easements

 

Nothing herein contained shall implicitly confer upon or grant to the Tenant any
easements rights or privileges other than those expressly granted by this Lease.

 

10.10Covenants Relating To The Units

 

Nothing contained in or implied by this Lease shall give to the Tenant the
benefit of or the right to enforce or to prevent the release or modification of
any covenant, agreement or condition entered into by any tenant of the Landlord
in respect of the other Lettable Areas within the Block or the Units.

 

 31 

 

 

10.11Effect Of Waiver

 

Each of the Tenant's covenants shall remain in full force both at law and in
equity notwithstanding that the Landlord shall have waived or released
temporarily any such covenant, or waived or released temporarily or permanently,
revocably or irrevocably a similar covenant or similar covenants affecting other
property belonging to the Landlord.

 

IT IS HEREBY FURTHER CERTIFIED for the purposes of Section 29 of the Companies
Act 1990 that the Landlord and the Tenant are not bodies corporate connected
with one another in a manner which would require this transaction to be ratified
by Resolution of either of them.

 

AND THE LANDLORD HEREBY ASSENTS to the registration of the within Lease as a
burden on Folio 113065F of the Register County Dublin.

 

IN WITNESS whereof the parties hereto have caused their Common Seal to be
affixed and/or have set their hands and affixed their seals as appropriate the
day and year first herein written.

 

 32 

 

 

FIRST SCHEDULE

The Demised Premises

 

ALL THAT AND THOSE the premises comprising the property known as the Second
Floor, Block 10 Unit 1, Blanchardstown Corporate Park 1, Blanchardstown, Dublin
15 being part of the premises more particularly delineated and outlined in red
on Plan “1” annexed hereto, being part of the property comprised in Folio
113065F of the Register of County Dublin.

 

The Demised Premises shall include:-

 

1.The floor and ceiling finishes but not any other part of the floor slabs and
ceiling slabs that bound the Demised Premises;

 

2.The inner half served medially of the internal non-loadbearing walls that
divide the Demised Premises from any other premises;

 

3.The interior plaster and decorative finishes of all walls bounding the Demised
Premises;

 

4.The doors and windows and doors and window frames of the Demised Premises;

 

5.All additions and improvements to the Demised Premises carried out by the
Tenant and the Landlord where so required by this Lease;

 

6.All the Landlord’s Fixtures and Fittings and fixtures of any kind that are
from time to time in or on the Demised Premises whether originally fixed or
fastened to or on the Demised Premises or otherwise, except any fixtures
installed by the Tenant that can be removed from the Demised Premises without
defacing or causing damage to same;

 

7.The Conduits and plant in, upon, under or over and exclusively serving the
Demised Premises;

 

together with the exclusive right to use twelve (12) car park spaces identified
and coloured yellow on Plan “2” annexed hereto but with the right of the
Landlord and/or Management Company to re-locate the said twelve (12) car parking
spaces at any time in the Park provided always that the Landlord will give the
Tenant at least two weeks advance notice of such re-location and the substituted
spaces are no more than 300 metres from the Demised Premises.

 

 33 

 

 

SECOND SCHEDULE

 

Part I

 

The following rights are granted for the benefit of the Demised Premises;

 

i.Full right and liberty for the Tenant, its servants, agents and invitees at
all times by day or by night, with or without vehicles to go, pass or repass
over and along the Common Areas for the purpose of gaining access to and egress
from the Demised Premises from and to the public roadway abutting the Park.

 

ii.Full right and liberty for Tenant its servants, agents and invitees at all
times by day or by night to go pass and repass on through over such parts of the
Retained Parts as is necessary to gain access to and from the Demised Premises
and for the purpose of loading or unloading goods and for the purpose of access
to and egress from and for the purpose of repair and maintenance of any plant or
equipment exclusively serving the Demised Premises.

 

iii.The free and uninterrupted passage and running of the Utilities to and from
the Demised Premises through the Conduits which are now, or may at any time
during the Term be, in, on, under or passing through or over the Reserved
Property.

 

iv.The rights of support and protection for the benefit of the Demised Premises
as is now enjoyed from all other parts of the Block.

 

Part II

 

Easements Rights and Privileges

Excepted and Reserved out and over the Demised Premises

 

The following rights and easements are excepted and reserved out of the Demised
Premises to the Landlord and tenants and occupiers of the Reserved Property, the
Management Company and all other persons authorised by the Landlord or the
Management Company or having the like rights and easements:-

 

1.The free and uninterrupted passage and running of the Utilities through the
Conduits which are now, or may at any time during the Term be in, on, under, or
passing through or over the Demised Premises.

 

2.The right at all reasonable times upon giving not less than 48 hours prior
written notice, except in cases of emergency, to enter the Demised Premises in
order to:-

 

2.1inspect, cleanse, maintain, repair, connect, remove, lay, renew, relay,
replace with others, alter or execute any works whatsoever to or in connection
with the Conduits and any other Services;

 

 34 

 

 

2.2execute repairs, decorations, alterations and any other works and to make
installations to the Demised Premises or, the Retained Parts or to do anything
whatsoever which the Landlord may or must do under this Lease.

 

2.3see that no unauthorised erections, additions or alteration have been made
and that authorised erections, additions and alterations are being carried out
in accordance with any consent given herein and any permission or approval
granted by the Local Authority.

 

PROVIDED THAT the Landlord or the person exercising the foregoing rights shall
cause as little inconvenience as possible to the Demised Premises and shall make
good, without delay, any damage thereby caused to the Demised Premises and the
Tenants fixtures and fittings situated therein.

 

3.The right to erect scaffolding for the purpose of repairing or cleaning the
Retained Parts and any building now or hereafter erected on the Reserved
Property or in connection with the exercise of any of the rights mentioned in
this Schedule notwithstanding that such scaffolding may temporarily interfere
with the proper access to or the enjoyment and use of the Demised Premises
provided that any damage thereby occasioned shall be made good by the Landlord
without delay;

 

4.The right to erect and maintain signs on the Demised Premises and on the
Retained Parts and any premises abutting the same advertising the sale or
letting of any part of the Demised Premises for the purpose of planning or other
application in respect of the Demised Premises provided that the said signage
indicates that the Tenant's occupation is not affected.

 

5.The rights of light, air, support, protection and shelter and all other
easements and rights now or hereafter belonging to or enjoyed by other parts of
the Block or the adjoining building.

 

6.Full right and liberty at any time hereafter to erect any new buildings of any
height on the Reserved Property in such a manner as the Landlord or the person
exercising the right shall think fit notwithstanding the fact that the same may
interfere with the passage of light and air to the Demised Premises but not so
that the Tenant’s use and occupation of the Demised Premises is otherwise
affected;

 

7.The right to enter the Demised Premises (in times of emergency or during
fire-drills) for the purpose of obtaining access to, or using, any of the fire
escapes or routes of escape in the Block whether or not in existence at the date
hereof.

 

8.Full right and liberty at any time to erect build alter extend or redevelop
any part of the Park (save for the Block or any part thereof) or any adjoining
or adjacent property of the Landlord or the Management Company in such manner as
the Landlord or the Management Company may think fit provided there is no
material interference with the access of light or air for the time being enjoyed
by the Demised Premises or any part thereof and the right of the Landlord or the
Management Company to vary or permit the variation of the present or any future
scheme, layout or use of the Park including the right to alter the lay-out or
extent of the Common Areas and notwithstanding that any such erection, building,
alteration, addition or extension or redevelopment may temporarily interfere in
a non material manner with the occupation, use, amenity or enjoyment of the
Demised Premises subject to any damage thereby occasioned being made good by the
Landlord with all convenient speed.

 

 35 

 

 

THIRD SCHEDULE

PART I

 

Maintenance and Services to be provided by the Landlord and/or Management
Company in respect of the Common Areas.

 

1.Repair and Cleaning

 

As often as may be required to cleanse, repair, renew, maintain and decorate the
whole of the Common Areas including the Conduits and the accommodation necessary
to house equipment and personnel used for the maintenance, operating and
functioning of the Park and all advertising panels and information panels but
excluding plant, machinery, apparatus and equipment exclusively serving the
Demised Premises or any other Unit in the Park.

 

2.Repair - Equipment

 

As often as shall be necessary to maintain, cleanse, repair and renew all
electrical, mechanical and other plant equipment, chattels, features, fixtures
and fittings or ornament or utility in use in the Common Areas for common
benefit, cleaning equipment and the direction and other signs and any fencing or
boundary walls in or surrounding the Common Areas.

 

3.Operate, maintain and renew

 

To operate, maintain and renew:-

 

3.1Fire mains, hydrants and other requisite fire fighting equipment (if any) in
relation to the Common Areas.

 

3.2Electric services and power installations to the curtilage of the Demised
Premises and lighting to all the Common Areas and a sprinkler system (if any) to
serve the Common Areas.

 

3.3Rainwater outlets and all drainage (save to the extent that the Tenant may be
liable therefore under the provisions of the within Lease).

 

3.4The insurance (including public liability and employers liability insurance)
of the Common Areas (including demolition and site clearance) and of all
necessary equipment, plant and machinery of every kind presently or in the
future situate thereon against such risks as the Landlord at its sole discretion
shall consider necessary.

 

3.5Emergency lighting in the Common Areas

 

3.6Alarm Systems (if any)

 

3.7Television aerials, car park control equipment and neon signs.

 

 36 

 

 

4.Personnel

 

From time to time to provide such agent or agents and/or management personnel
for the management of the Park as are necessary and shall pay such agents fees.

 

5.Rates

 

To provide for the cost of rates (if any) charged on the Common Areas and any
special costs which may be charged by the Local Authority on the Park as a
whole.

 

6.Office Accommodation - Personnel and Equipment

 

To provide the cost of appropriate accommodation for security staff and
personnel (which accommodation will specifically exclude residential
accommodation) and the cost of equipment and plant used in providing management
and services for the Park and the cost of providing, repairing, renewing and
maintaining office accommodation situate in or near the Park and car parking
used solely for the purposes of the Park and occupied by the Management Company,
its servants or agents.

 

7.Payment – Personnel

 

From time to time provide and discharge the costs of wages, pensions, uniforms
and insurance for such manager, porter, attendant, security, maintenance,
cleaning and other staff (excluding the staff of any tenants in the Park)
serving the Park.

 

8.Benefits - Personnel

 

To discharge such periodic payments in respect of national health, social
welfare, industrial training levies, redundancy and similar or ancillary
payments required by statute to be made by the Management Company in respect of
all persons from time to time employed by it for purposes connected with the
Park.

 

9.Professional Fees

 

From time to time to provide for the auditor’s and any surveyor’s fees and on
all services provided hereunder.

 

10.Reserve Fund

 

The Management Company shall if it is deemed reasonable and prudent to do so,
provide for such sinking or reserve fund as the Management Company shall deem
fit for the replacement and the renewal of the mechanical, electrical or other
equipment in the Park and the Management Company shall have power:

 

10.1annually or at such other intervals as the Management Company may determine
review the cost or prospective cost of such replacements and renewals with a
view to allowing for all such additional or further costs and expenditures as
may be attributable to the differential in the value of money or inflationary or
other like trends and changing technology as between one date and another, and

 

 37 

 

 

10.2to allow for all such amounts as may be determined on review in computing
the contribution from time to time to the sinking or reserve fund provided
however that this clause shall not impose upon the Management Company any
obligations to provide for or continue to provide for, if already established,
such sinking or reserve fund.

 

PROVIDED ALWAYS that such sinking or reserve fund shall be placed in a separate
account and shall be held as trustee by the Management Company for the benefit
of the tenants of the Park.

 

11.Common Areas and the Park

 

To provide for the cost and expense of repairing, maintaining, renewing and
rebuilding any part of the Common Areas of the Park to the extent that such is
not wholly reimbursed by the Tenant or any other tenant of the Landlord or by
any third party.

 

11.1To provide for the cost of repairing, maintaining and renewing any
sprinkler, intruder alarm, fire alarm, and any closed circuit T.V. system.

 

11.2To provide for the cost of operating, repairing, maintaining and renewing
the machinery and all electrical, mechanical and other plant, machinery,
apparatus and equipment, chattels, features and fittings of ornament or utility
in use in the Common Areas for the common benefit of the Tenant and the
occupiers of the Park.

 

12.Finance

 

To make provision for the cost of financing the maintenance and services
specified in this Schedule.

 

12.1To make provision for such reasonable expenses of a periodic or recurring
nature as the Landlord and/or Management Company shall think fit together with a
reasonable provision for forecast expenditure.

 

12.2To provide for the cost of providing such further services as are in the
reasonable opinion of the Landlord and/or Management Company acting in
accordance with the principles of good estate management, necessary for the
comfort and convenience of the Tenant or the tenants as occupiers of the Park
generally and their customers or for the amenity of the Park.

 

 38 

 

 

THIRD SCHEDULE

PART II

 

The Tenant’s Liability to Contribute to the Common Areas Service Charge

 

1.Payment dates

 

The Tenant’s Proportion of the Common Areas Service Charge for each Service
Charge Period shall be discharged by means of equal quarterly payments in
advance to be made on the Instalment Days in each year of the Term or on such
date on which a demand therefore is made (whichever shall be the earlier date)
and by such additional payments as maybe required under Clauses 3 and 7 of this
Part II of this Schedule.

 

2.Service Charge Period

 

For the purposes of this Part II of this Schedule, “Service Charge Period” means
the period of twelve months from 1st January to 31st December in each year (or
such other period not exceeding twelve (12) months as the Landlord and/or the
Management Company may from time to time determine).

 

3.Advance Payments

 

Subject to Clause 4 of this Part II of this Schedule and subject also as
hereinafter set out, the amount of each advance payment of the Common Areas
Service Charge shall be one quarter of such amount as the Management Company may
reasonably estimate to be the Tenant’s Proportion of the Common Areas Service
Charge for the relevant Service Charge Period and which is notified to the
Tenant at or before the time when the demand for an advance payment is made or
such payment falls due, PROVIDED HOWEVER that in the event of the Gross Internal
Floor Area of any of the Blocks or Lettable Areas of the Units being added to,
extended or redeveloped from time to time during the Term, the Tenant’s
Proportion of the Common Areas Service Charge payable by the Tenant during the
relevant Service Charge Period and, if necessary, the estimate of the amount of
the Common Areas Service Charge for the current Service Charge Period, shall be
amended on the Instalment Day (or on such date on which a demand therefore is
made whichever shall be the later date) next ensuing and the Tenant shall pay on
the remaining Instalment Days of such Service Charge Period such sums as the
Management Company shall certify to be necessary to ensure that the Tenant pays
the Tenant’s Proportion of the revised Common Areas Service Charge for the
relevant Service Charge Period.

 

4.Daily rate of calculation

 

The Common Areas Service Charge shall be deemed to accrue on a day-to-day basis
in order to ascertain yearly rates and for the purposes of apportionment in
relation to periods other than a Service Charge Period. In the event that this
Lease shall commence on a day which is not one of the Instalment Days, then the
Tenant’s Proportion of the Common Areas Service Charge shall be the apportioned
amount of the Tenant’s Proportion of the Common Areas Service Charge due up to
the next Instalment Day and thereafter the provisions of Clause 3 of this Part
II of this Schedule shall apply.

 

 39 

 

 

5.Service cost Statement

 

5.1The Management Company as soon as practicable after the end of each Service
Charge Period shall submit to the Tenant the Management Company’s service cost
statement duly audited and certified by the Management Company’s auditors
(acting as an expert and not an arbitrator). Such service cost statement shall
be prepared on an accruals basis and shall inter alia disclose:-

 

5.1.1the total expenditure for the Service Charge Period ended itemised under
the various heads of expense; and

 

5.1.2the balancing payment or allowance due from or credited to the Tenant as
the case may be.

 

6.Balancing Adjustment

 

If the Tenant’s Proportion (expressed as a cash amount) of the Common Areas
Service Charge as certified shall be more or less than the total of the advance
payments referred to in Clause 3 of this Part II of this Schedule above, then
any sum due to or allowable by the Management Company in respect of the Tenant’s
Proportion of the Common Areas Service Charge for the relevant Service Charge
Period shall forthwith be paid or allowed as the case may be.

 

7.Exceptional Costs

 

In the event that the Management Company at any time during any Service Charge
Period incurs heavy exceptional expenditure which forms part of the Common Areas
Service Charge, the Management Company shall be entitled to recover from the
Tenant the Tenant’s Proportion of the Common Areas Service Charge representing
the whole of that expenditure on the Instalment Day next following.

 

8.Claims by third parties in respect of loss or damage in or about the Common
Areas:

 

8.1The Management Company shall be entitled to include in the Common Areas
Service Charge any payments properly made to third parties in settlement of any
claims by such third parties in respect of any loss or damage sustained by the
same in or about the Common Areas to the extent that such claims are not
recovered under any policy of insurance effected by the Management Company on
either of the following grounds:-

 

8.1.1by reason of the fact that the amount claimed by any third party falls
within the excess amount stipulated on the relevant insurance policy; or

 

 40 

 

 

8.1.2by reason of the fact that the cost in terms of any consequential increase
for the future in the premium payable on foot of the relevant policy that will
cover any such payments from the relevant policy would in the sole opinion of
the Management Company exceed the amount necessary to settle such claims.

 

8.2Notwithstanding any provision to the contrary contained in this Lease, the
Common Areas Service Charge shall include the cost of Common Areas Services in
respect of any matter which is either wholly or partly covered by insurance
effected by the Landlord and/or the Management Company in respect of the Park
including the Common Areas PROVIDED ALWAYS that if and when the proceeds of any
such insurance are received by the Landlord or the Management Company as the
case may be the relevant proportion thereof shall be deducted from the Tenant’s
Proportion of the Common Areas Service Charge payable by the Tenant on the
Instalment Day next following.

 

9.Restrictions on objections to Common Areas Service Charge:

 

The service cost statement described in Clause 5 of this Part II of this
Schedule shall be conclusive evidence for the purpose hereof of the matters
which it purports to certify save in the case of manifest error.

 

10.Sinking Fund and Reserve:

 

In the event that a sinking fund is established pursuant to Clause 10 of Part I
of this Schedule, the Management Company shall be entitled to include in the
Common Areas Service Charge for any Service Charge Period an amount which the
Management Company reasonably determines is appropriate to build up and maintain
such sinking fund.

 

11.Service Charge Exclusions

 

There shall be excluded from the items comprised in the Common Areas Service
Charge any liability or expense for which the Landlord, the Tenant or other
tenants or occupiers of Units shall individually be responsible, any liability
in respect of vacant Units and any arrears of service charge due and owing from
any other tenant or occupier of any part of the Park.

 

12.Management Charges:

 

The Management Company shall be entitled to include in the Common Areas Service
Charge a reasonable fee for the provision of the Common Area Services and any
cost of the Management Company’s auditors for auditing the Common Areas Service
Charge or providing other services in connection with the Common Areas Service
Charge.

 

 41 

 

 

THIRD SCHEDULE

PART III

 

Maintenance and services to be provided by the Landlord and/or the Management
Company in relation to the Retained Parts.

 

1.Whenever the Landlord regards it as necessary to cleanse, tidy renew, repair,
maintain, replace or decorate the Retained Parts in good substantial repair and
condition.

 

2.Supplying hot and cold water to any lavatory facilities in the Retained Parts.

 

3.Providing reasonable heating and lighting in the Retained Parts and providing
air conditioning to the Retained Parts (if applicable).

 

4.Discharging all existing or future rates, taxes, duties, charges, assessments,
outgoings and impositions levied in relation to the Retained Parts.

 

5.Inspecting, and maintaining in good working order and where necessary
overhauling, decorating, redecorating, cleaning, treating, replacing, renewing
and operating the plant and equipment and the Conduits is so far as they relate
to the Retained Parts.

 

6.The Landlord shall if it is deemed reasonable and prudent to do so, provide
for such sinking or reserve fund as the Landlord shall deem fit for the
replacement and the renewal of the Retained Parts and the Landlord shall have
power:

 

6.1annually or at such other intervals as the Landlord may determine review the
cost or prospective cost of such replacements and renewals with a view to
allowing for all such additional or further costs and expenditures as may be
attributable to the differential in the value of money or inflationary or other
like trends and changing technology as between one date and another, and

 

6.2to allow for all such amounts as may be determined on review in computing the
contribution from time to time to the sinking or reserve fund provided however
that this clause shall not impose upon the Landlord any obligations to provide
for or continue to provide for, if already established, such sinking or reserve
fund.

 

 42 

 

 

THIRD SCHEDULE

PART IV

 

The Tenant’s Liability to Contribute to the Retained Parts Service Charge

 

1.Payment dates:

 

The Tenant’s Proportion of the Retained Parts Service Charge for each Service
Charge Period shall be discharged by means of equal quarterly payments in
advance to be made on the Instalment Days in each year of the Term or on such
date on which a demand therefore is made (whichever shall be the earlier date)
and by such additional payments as maybe required under Clauses 3 and 7 of this
Part IV of this Schedule.

 

2.Service Charge Period:

 

For the purposes of this Part IV of this Schedule, “Service Charge Period” means
the period of twelve months from 1st January to 31st December in each year (or
such other period not exceeding twelve (12) months as the Landlord may from time
to time determine).

 

3.Advance Payments:

 

Subject to Clause 4 of this Part IV of this Schedule and subject also as
hereinafter set out, the amount of each advance payment of the Retained Parts
Service Charge shall be one quarter of such amount as the Landlord may
reasonably estimate to be the Tenant’s Proportion of the Retained Parts Service
Charge for the relevant Service Charge Period and which is notified to the
Tenant at or before the time when the demand for an advance payment is made or
such payment falls due, PROVIDED HOWEVER that in the event of the Gross Internal
Floor Area of any of the Lettable Areas within the Block being added to,
extended or redeveloped from time to time during the Term, the Tenant’s
Proportion of the Retained Parts Service Charge payable by the Tenant during the
relevant Service Charge Period and, if necessary, the estimate of the amount of
the Retained Parts Service Charge for the current Service Charge Period, shall
be amended on the Instalment Day (or on such date on which a demand therefore is
made whichever shall be the later date) next ensuing and the Tenant shall pay on
the remaining Instalment Days of such Service Charge Period such sums as the
Landlord shall certify to be necessary to ensure that the Tenant pays the
Tenant’s Proportion of the revised Retained Parts Service Charge for the
relevant Service Charge Period.

 

4.Daily rate of calculation:

 

The Retained Parts Service Charge shall be deemed to accrue on a day-to-day
basis in order to ascertain yearly rates and for the purposes of apportionment
in relation to periods other than a Service Charge Period. In the event that
this Lease shall commence on a day which is not one of the Instalment Days, then
the Tenant’s Proportion of the Retained Parts Service Charge shall be the
apportioned amount of the Tenant’s Proportion of the Retained Parts Service
Charge due up to the next Instalment Day and thereafter the provisions of Clause
3 of this Part IV of this Schedule shall apply.

 

 43 

 

 

5.Service cost Statement:

 

5.1The Landlord as soon as practicable after the end of each Service Charge
Period shall submit to the Tenant the Landlord’s statement duly audited and
certified by the Landlord’s auditors (acting as an expert and not an
arbitrator). Such service cost statement shall be prepared on an accruals basis
and shall inter alia disclose:-

 

5.1.1the total expenditure for the Service Charge Period ended itemised under
the various heads of expense; and

 

5.1.2the balancing payment or allowance due from or credited to the Tenant as
the case may be.

 

6.Balancing Adjustment:

 

If the Tenant’s Proportion (expressed as a cash amount) of the Retained Parts
Service Charge as certified shall be more or less than the total of the advance
payments referred to in Clause 3 of this Part IV of this Schedule above, then
any sum due to or allowable by the Landlord in respect of the Tenant’s
Proportion of the Retained Parts Service Charge for the relevant Service Charge
Period shall forthwith be paid or allowed as the case may be.

 

7.Exceptional Costs:

 

In the event that the Landlord at any time during any Service Charge Period
incurs heavy exceptional expenditure which forms part of the Retained Parts
Service Charge, the Landlord shall be entitled to recover from the Tenant the
Tenant’s Proportion of the Retained Parts Service Charge representing the whole
of that expenditure on the Instalment Day next following.

 

8.Claims by third parties in respect of loss or damage in or about the Retained
Parts:

 

8.1The Landlord shall be entitled to include in the Retained Parts Service
Charge any payments properly made to third parties in settlement of any claims
by such third parties in respect of any loss or damage sustained by the same in
or about the Retained Parts to the extent that such claims are not recovered
under any policy of insurance effected by the Landlord on either of the
following grounds:-

 

8.1.1by reason of the fact that the amount claimed by any third party falls
within the excess amount stipulated on the relevant insurance policy; or

 

 44 

 

 

8.1.2by reason of the fact that the cost in terms of any consequential increase
for the future in the premium payable on foot of the relevant policy that will
cover any such payments from the relevant policy would in the sole opinion of
the Landlord exceed the amount necessary to settle such claims.

 

8.2Notwithstanding any provision to the contrary contained in this Lease, the
Retained Parts Service Charge shall include the cost of Retained Parts Services
in respect of any matter which is either wholly or partly covered by insurance
effected by the Landlord in respect of the Block PROVIDED ALWAYS that if and
when the proceeds of any such insurance are received by the Landlord as the case
may be the relevant proportion thereof shall be deducted from the Tenant’s
Proportion of the Retained Parts Service Charge payable by the Tenant on the
Instalment Day next following.

 

9.Restrictions on objections to Retained Parts Service Charge:

 

The service cost Statement described in Clause 5 of this Part IV of this
Schedule shall be conclusive evidence for the purpose hereof of the matters
which it purports to certify save in the case of manifest error.

 

10.Sinking Fund and Reserve:

 

In the event that a sinking fund is established pursuant to Clause 6 of Part III
of the this Schedule, the Landlord shall be entitled to include in the Retained
Parts Service Charge for any Service Charge Period an amount which the Landlord
reasonably determines is appropriate to build up and maintain such sinking fund.

 

11.Service Charge Exclusions:

 

There shall be excluded from the items comprised in the Retained Parts Service
Charge any liability or expense for which the Landlord, the Tenant or other
tenants or occupiers of Units in the Block shall individually be responsible,
any liability in respect of vacant Units and any arrears of service charge due
and owing from any other tenant or occupier of any part of the Park.

 

12.Management Charges:

 

The Landlord shall be entitled to include in the Retained Parts Service Charge a
reasonable fee for the provision of the Retained Parts Services and any cost of
the Landlord’s auditors for auditing the Retained Parts Service Charge or
providing other services in connection with the Retained Parts Service Charge.

 

 45 

 

 

FOURTH SCHEDULE

Provisions for Rent Review

1.Definitions

 

In this Schedule, the following expressions shall have the following meanings:-

 

1.1Review Date means the Review Date specified in Clause 2 herein;

 

1.2Open Market Rent means the full open market rent without any deductions
whatsoever at which the Demised Premises might reasonably be expected to be let
in the open market with vacant possession at the Review Date by a willing
landlord to a willing tenant and without any premium or any other consideration
for the grant thereof for a term equal to the Term, subject to break options at
the intervals provided for in this Lease and on the same terms and conditions
and subject to the same covenants and provisions contained in this Lease (other
than the amount of the Rent payable hereunder but including these provisions for
the review of rent) and having regard to other open market rental values current
at the Review Date in so far as the Surveyor (as defined in Clause 1.5 of this
Schedule) may deem same to be pertinent to the matters under consideration by
him and making the Assumptions but disregarding the Disregarded Matters;

 

1.3the Assumptions mean the following assumptions (if not facts) at the Review
Date:-

 

1.3.1that the Demised Premises are ready and available for immediate occupation
and use by the Tenant and may be lawfully used by any person for the Permitted
User;

 

1.3.2that no work has been carried out to the Demised Premises by the Tenant,
any undertenant or their respective predecessors in title during the Term, which
has diminished the rental value of the Demised Premises;

 

1.3.3that if the Demised Premises or any part or parts thereof have been
destroyed or damaged, they have been fully rebuilt and reinstated;

 

1.3.4that the Demised Premises are in a good state of repair and decorative
condition;

 

1.3.5that all the covenants on the part of the Tenant contained in this Lease
have been fully performed and observed;

 

1.3.6that the Initial Rent paid pursuant to this Lease is eighty one thousand
euros (€81,000.00) per annum (exclusive of VAT, which is payable).

 

 46 

 

 

1.4the Disregarded Matters mean:-

 

1.4.1any effect on rent of the fact that the Tenant, any permitted undertenant
or their respective predecessors in title have been in occupation of the Demised
Premises or any part thereof or of the terms of any sub lease permitted in
accordance with the provisions of Clause 5.20.4;

 

1.4.2any goodwill attaching to the Demised Premises by reason of the business
then carried on at the Demised Premises by the Tenant or any permitted
undertenant;

 

1.4.3any increase in rental value of the Demised Premises attributable to the
existence at the Review Date, of any works (otherwise than in pursuance of an
obligation under this Lease or any agreement therefore) executed by and at the
expense of the Tenant (or any party lawfully occupying the Demised Premises
under the Tenant) with the consent of the Landlord (where required under this
Lease) in on or to the Demised Premises or any part thereof;

 

1.4.4any rent free concession, reduced rent or other inducement which would or
might be given to an incoming tenant on the grant of a lease of the Demised
Premises at the Review Date to the intent that no reduction shall be made in
ascertaining the Open Market Rent to reflect such rent free concession, reduced
rent or other inducement to compensate the Tenant for the absence thereof.

 

1.5the Surveyor means an independent chartered surveyor who is experienced in
the valuation and leasing of property similar to the Demised Premises and is
acquainted with the market in the area in which the Demised Premises are
located, appointed from time to time to determine the Open Market Rent pursuant
to the provisions of this Schedule;

 

1.6the President means the President for the time being of the Society of
Chartered Surveyors and includes the Vice-President or any person authorised by
the President to make appointments on his behalf;

 

1.7Rent Restrictions means the restrictions imposed by any statute for the
control of rent in force on a Review Date or on the date on which any reviewed
rent is ascertained in accordance with this Schedule and which operate to impose
any limitation, whether in time or amount, on the collection of an increase in
the rent first reserved by this Lease or any part thereof.

 

2.Rent review

 

The Initial Rent shall be reviewed on the first day of the sixth (6th) year of
the Term (the “Review Date”) in accordance with the provisions of this Schedule
and, from and including the Review Date, the Rent shall be either the Rent
contractually payable immediately before the Review Date or the Open Market Rent
on the Review Date, as agreed or determined pursuant to the provisions of this
Schedule.

 

 47 

 

 

3.Agreement or determination of the reviewed rent

 

The Open Market Rent at the Review Date may be agreed in writing at any time
between the Landlord and the Tenant but if, for any reason, they have not so
agreed by the Review Date, either party may (whether before or after the Review
Date) by notice in writing to the other require the Open Market Rent to be
determined by the Surveyor.

 

4.Appointment of Surveyor

 

In default of agreement between the Landlord and the Tenant on the appointment
of the Surveyor, the Surveyor shall be appointed by the President on the written
application of either party, such application to be made not earlier than twelve
(12) months before and not later than twelve (12) months after the Review Date.

 

5.Functions of the Surveyor: The Surveyor shall:-

 

5.1at the option of the Landlord act either as an arbitrator in accordance with
the Arbitration Act, 2010 or as an expert, such option to be exercised by the
Landlord giving written notice to the President at the time of the Landlord's
written application to the President or, if application is made by the Tenant,
then within seven (7) days of the Landlord being notified of the appointment of
the Surveyor but if no written notice is given by the Landlord as aforesaid, the
Surveyor shall act as an arbitrator;

 

5.2(if acting as an expert) invite the Landlord and the Tenant to submit to him,
within such time limits (not being less than fifteen (15) Business days) as he
shall consider appropriate, a valuation accompanied, if desired, by a statement
of reasons and such representations and cross - representations as to the amount
of the Open Market Rent with such supporting evidence as they may respectively
wish;

 

5.3within sixty (60) days of his appointment, or within such extended period as
the Landlord and the Tenant shall jointly agree in writing, give to each of them
written notice of the amount of the Open Market Rent as determined by him.

 

6.Fees of Surveyor

 

The fees and expenses of the Surveyor (if acting as an expert), including the
costs of his nomination, shall be in the award of the Surveyor (but this shall
not preclude the Surveyor from notifying both parties of his total fees and
expenses notwithstanding the non-publication at that time of his award) and,
failing such award, the same shall be payable by the Landlord and the Tenant in
equal shares who shall each bear their own costs, fees and expenses. Without
prejudice to the foregoing, both the Landlord and the Tenant shall each be
entitled to pay the entire fees and expenses, due to the Surveyor and thereafter
recover as a simple contract debt the amount (if any) due from the party who
failed or refused to pay same.

 

 48 

 

 

7.Appointment of new Surveyor

 

If the Surveyor fails to give notice of his determination within the time
aforesaid, or if he dies, or is unwilling to act, or becomes incapable of
acting, or if, for any other reason, he is unable to act, either party may
request the President to discharge the Surveyor and appoint another surveyor in
his place to act in the same capacity, which procedure may be repeated as many
times as necessary.

 

8.Interim payments pending determination

 

In the event that by the Review Date the amount of the reviewed rent has not
been agreed or determined as aforesaid (the date of agreement or determination
being herein called “the Determination Date”) then, in respect of the period
(herein called “the Interim Period”) beginning with the Review Date and ending
on the day before the Quarterly Instalment Day following the Determination Date:

 

8.1the Tenant shall pay to the Landlord Rent at the yearly rate payable
immediately before the Review Date, and within twenty one days of the
Determination Date, the Tenant shall pay to the Landlord, as arrears of rent,
the amount (if any) by which the reviewed rent exceeds the Rent actually paid
during the Interim Period (apportioned on a daily basis) together with interest
thereon at the Base Rate from the Review Date to the date of actual payment; or

 

8.2the Landlord shall pay to the Tenant within twenty one days of the
Determination Date the amount by which the reviewed rent is less than the Rent
actually paid by the Tenant during the Interim Period (apportioned on a daily
basis) together with interest thereon at the Base Rate from the Review Date to
the date of actual payment.

 

9.Rent Restrictions

 

On each and every occasion during the Term that Rent Restrictions shall be in
force, then and in each and every case:

 

9.1the operation of the provisions herein for review of the Rent shall be
postponed to take effect on the first date or dates thereafter upon which such
operation may occur, and

 

9.2the collection of any increase or increases in the Rent shall be postponed to
take effect on the first date or dates thereafter that such increase or
increases may be collected and/or retained in whole or in part and on as many
occasions as shall be required to ensure the collection of the whole increase

 

AND until the Rent Restrictions shall be relaxed either partially or wholly the
rent reserved by this Lease (which if previously reviewed shall be the rent
payable under this Lease immediately prior to the imposition of the Rent
Restrictions) shall (subject always to any provision to the contrary appearing
in the Rent Restrictions) be the maximum Rent from time to time payable
hereunder.

 

 49 

 

 

10.Memoranda of reviewed rent

 

As soon as the amount of any reviewed rent has been agreed or determined,
memoranda thereof shall be prepared by the Landlord or its solicitors and
thereupon shall be signed by or on behalf of the Tenant and the Landlord, and
the Tenant shall be responsible for and shall pay to the Landlord the stamp duty
(if any) payable on such memoranda and any counterparts thereof but the parties
shall each bear their own costs in respect thereof.

 

11.Time not of the essence

 

For the purpose of this Schedule, time shall not be of the essence.

 

 50 

 

 

FIFTH SCHEDULE

 

Photographic schedule of condition and Landlord’s Fixtures and Fittings

 

·Raised access floors.

·Suspended ceilings

·Cat 2 recessed strip lighting

·3 phase power in a stand-alone Power Distribution Board (PBC)

·Fully finished bathrooms

·Access control and intercom

·Front and rear access

 

 51 

 

 

SIXTH SCHEDULE

 

Plan (re: Yield Up Obligations)

 

 52 

 

 

PRESENT when the Common Seal of

CHANNOR LIMITED was affixed hereto:-

 

PRESENT when the Common Seal of

BLANCHARDSTOWN CORPORATE PARK MANAGEMENT LIMITED

was affixed hereto:-

 

GIVEN under the COMMON SEAL   of FLAMEL IRELAND LIMITED   and DELIVERED as a
DEED:- /s/ Ross Gorman   Director       /s/ Michael S. Anderson   Director

 

FLAMEL TECHNOLOGIES S.A.

Executed by Michael S. Anderson

In his capacity as General Manager (Directeur Général)



   

 

 53 

 

 

DATED THE DAY OF 2015

 

Channor Limited

First Part

 

Blanchardstown Corporate Park Management Limited

Second Part

 

Flamel Ireland Limited

Third Part

 

Flamel Technologies S.A.

Fourth Part

 

 



 

 



LEASE







 

 



 

AMOSS Solicitors

26 Burlington Road

Ballsbridge

Dublin 4

 

 54 

